Citation Nr: 0708667	
Decision Date: 03/23/07    Archive Date: 04/09/07

DOCKET NO.  04-32 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for asbestosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1968.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal of a November 2003 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina, which granted 
service connection for asbestosis and assigned the disability 
a 10 percent rating.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran was last provided a VA respiratory examination in 
July 2003.  At that time, the examiner performed pulmonary 
function studies and a CT scan and diagnosed the veteran with 
asbestosis.  See the September 2003 addendum.  

The veteran's representative alleges that the veteran's 
asbestosis has increased in severity since the July 2003 
examination.  In addition, the veteran's representative 
argues that the July 2003 VA examination did not include 
diffusion capacity of carbon monoxide (DLCO) data and that 
the examiner did not review the veteran's pertinent medical 
history, as documented in his claims folder.  For these 
reasons, the veteran's representative requests that the case 
be remanded for a new VA examination.  

In light of these circumstances, the Board finds that the 
July 2003 VA examination is not adequate for rating purposes 
and agrees that the veteran should be afforded another VA 
examination to determine the current level of severity of his 
asbestosis.

Additionally, the Board notes that the claims file does not 
contain records of any recent treatment the veteran may have 
received for his service-connected asbestosis.  Prior to any 
examination, all pertinent records of outstanding treatment 
should be obtained and added to the claims file.

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  The 
Board notes that pertinent caselaw has provided additional 
guidance as to the exact nature and extent of these duties.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The RO should take this opportunity to ensure VA adequately 
complied with the duty to notify and assist as required under 
the VCAA, especially in light of recent pertinent caselaw.     

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should ensure that the 
appellant is issued a VCAA letter 
appropriate for his claim of entitlement 
to an initial rating in excess of 10 
percent for asbestosis, which provides 
the notices required under the relevant 
portions of the VCAA, its implementing 
regulations, and pertinent caselaw.  

2.  With the assistance of the veteran, 
obtain any pertinent records of treatment 
(VA or private) for asbestosis or related 
problems from 2003 to the present.  If 
the RO is unsuccessful in its efforts to 
obtain any identified evidence 
outstanding, it should so inform the 
veteran and his representative and 
request that they assist in submitting 
the outstanding evidence.
  
3.  After any outstanding records are 
added to the claims file (to the extent 
available), and the veteran has had 
sufficient time to provide any response 
to the VCAA notification letter, the 
veteran should be afforded a VA 
examination to determine the severity of 
disability due to the service-connected 
asbestosis.  The claims file and a copy 
of this remand must be made available to 
and reviewed by the examiner before 
completion of the examination report.  
Any further indicated special studies 
should be conducted.  This must include 
pulmonary function testing.  The report 
must specifically include Forced Vital 
Capacity and Diffusion Capacity of the 
Lung for Carbon Monoxide by the Single 
Breath Method.  The examiner should 
record pertinent medical complaints, 
symptoms, and clinical findings.

4.  Then, after undertaking any other 
development determined to be warranted, 
the RO should readjudicate the issue on 
appeal.  If the benefit sought on appeal 
is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


